DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities:  claim limitation is poorly worded in that it does not indicate what the “threshold amount of times” is for; is it for the ‘number of times the event occurs’ and if it is what is the second limitation ‘attribute indicating a number of times the event occurs’ referring to.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 8-9, 11-15, and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (US 2020/0288291 A1, hereinafter Wang).
Regarding claim 15, Wang teaches a first device in a machine-to-machine (M2M) system, the first device comprising: a transceiver; and a processor coupled with the transceiver, [all Figures (some of the figures in the current application are identical to those in the Wang reference) and Figure 20C and 20D in particular], and configured to:
receive a request message related to a detection of an abnormal behaviour in a target device from a second device, [Figure 4 and Hosting CSE (~first device) receives a subscription request for a target resource from Subscriber device (~second device), and event notification criteria (~detection of an abnormal behavior); Figure 6 shows subscriber, resource host and target device (~temperature sensor, smoke sensor); Figure 7 shows the subscriber device and Resource host for multiple target resources; See Figure 8 for subscribing to notifications from multiple target resources behavior at the resource host that consolidates them];
transmit, to the second device, a notification of occurrence of the abnormal behaviour, in response to detecting the abnormal behaviour, [Figure 4 shows: sending notifications to Subscriber and other designated notification targets about events based on event criteria (abnormal as in e.g., “temperature higher than 25° C” in Par.[0025]) in target resources that meet the criteria; Figure 6 shows Resource Host sending notification to Subscriber; see other Figures and associated description for other more complicated scenarios];
wherein the abnormal behaviour is detected based on information that is expected to be received or is received by the first device from the target device, [Figure 4 and others show: Resource host (~first device) sending notifications to Subscriber (~second device) about events based on event criteria (abnormal as in e.g., “temperature higher than 25° C” in Par.[0025]) in target resources like sensors (~target device) that meet the criteria (‘information expected to be received’ and ‘received by the first device from the target device’).
Method claim 1 corresponds to system claim 15 reciting operation of the first device (~ Resource Host or Hosting CSE in Figure 4) and is rejected as above. 
Method claim 9 recites operation of the second device (~subscriber or In-AE) and is included in the rejection of system claim 15. 
Regarding claim 17, Wang teaches the first device of claim 15, wherein the processor is further configured to:
create at least one attribute for detecting the abnormal behaviour based on the request message, [Figures 4 and 6; subscription request indicate event criteria (for detecting ‘abnormal’ behavior) and target resources which are stored on the Resource Host (first device)]; and monitor whether the abnormal behaviour occurs based on the at least one attribute, [Figures 4 and 6 shows Resource host monitoring for ‘events of interest’ from the target resource]. 
Regarding claim 18, Wang teaches the first device of claim 17, wherein the at least one attribute comprises at least one among 
an attribute indicating the target device, [Figure 4 “subscribed-to resources”, Par.[0062] listOfTargetResources], 
an attribute indicating the second device, [Subscriber and any other notification target (~second devices) are also indicated, Figure 4], 
an attribute indicating a type of the abnormal behavior, [Figure 4: sending notifications to Subscriber and other designated notification targets about events based on event criteria (abnormal as in e.g., “temperature higher than 25° C” in Par.[0025]) in target resources that meet the criteria], 
an attribute indicating a reporting condition of the abnormal behavior, [Figure 4: sending notifications to Subscriber and other designated notification targets about events based on event criteria (abnormal as in e.g., “temperature higher than 25° C” in Par.[0025]) in target resources that meet the criteria; another example of reporting condition is when the event criteria indicates multiple events must occur to send a notification as described in Par.[0076]], and 
an attribute for counting an event corresponding to the type of the abnormal behavior, [Par.[0062] indicates Resource Host keeping track of consecutive events of the same target host].
Regarding claim 19, Wang teaches the first device of claim 15, wherein the processor is further configured to: set a timer for detecting the abnormal behaviour, receive a request for creating a resource from the target device, create the resource, and reset the timer, [claim is interpreted as the Resource Host receiving event info from the target resource and logs an entry for notifying the subscriber; Figure 4, 6, 7 among others describe receiving an occurrence of event on a target resource at the Resource Host and the time window mechanisms are used as shown in Figure 7 to send notification and Figure 13 shows two types of windows for collecting event data from target resources and notifying subscriber based on event type and other criteria set and the window timers are set and reset as sown in Figure 13].
Regarding claim 8, Wang teaches the method of claim 1, wherein the notification comprises at least one of information on the target device and information on the abnormal behavior, [Figures 4, 6, 7 among others show notification comprises information on the target device (temperature sensor, for example) and the information on abnormal behavior (temperature > 25)]. 
Claims 3-5 correspond to claims 17-19 and are rejected as above.
Claim 14 corresponds to claim 8 and is rejected as above.
Claims 11-13 correspond to claims 17-19 and are rejected as above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 10, 13, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Hendon et al. (US 8,676,958 B1, hereinafter Hendon).
Regarding claim 16, Wang teaches the first device of claim 15, and does not explicitly teach wherein the abnormal behaviour comprises a predetermined or larger number of consecutive events where information with periodicity is not received from the target device within a predetermined time, [claim is interpreted as event criteria where no data/info from the target resource is received for a predetermined time; notice that Wang does provide support for time windows of predetermined time where info from and of the target resource is received];
Hendon in an analogous art, teaches wherein the abnormal behaviour comprises a predetermined or larger number of consecutive events where information with periodicity is not received from the target device within a predetermined time, [this concept is well known in the prior arts; Col. 2, lines 18-30 describe a monitoring server receiving status message at specified time intervals; Col. 2, lines 15-17 describes any status other than running (such as absence of response from the server) generates an alert (for abnormal behavior) which appears in a special event log]; 
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang to set up event criteria to receive status updates at known intervals from the target resources and to detect abnormal service when the status query results in no response, such as the temperature sensor not sending readings in the time windows set up. The motivation/suggestion would have been to reliable monitoring of servers that minimizes false negatives, [Hendon: Col. 1, lines 29-45]. 
Regarding claim 20, Wang teaches the first device of claim 19, and does not explicitly teach wherein the abnormal behaviour is detected when an event of not receiving a request for creating a resource or for modifying a created resource from the target device before the timer expires occurs a threshold amount of times or more, [claim is interpreted as event criteria where no data/info from the target resource is received for a predetermined time; notice that Wang does provide support for time windows of predetermined time where info from and of the target resource is received];
Hendon in an analogous art, teaches wherein the abnormal behaviour is detected when an event of not receiving a request for creating a resource or for modifying a created resource from the target device before the timer expires occurs a threshold amount of times or more, [this concept is well known in the prior arts; Col. 2, lines 18-30 describe a monitoring server receiving status message at specified time intervals; Col. 2, lines 15-17 describes any status other than running (such as absence of response from the server) generates an alert (for abnormal behavior) which appears in a special event log and claim term threshold amount of times is interpreted as at least once]; 
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang to set up event criteria to receive status updates at known intervals from the target resources and to detect abnormal service when the status query results in no response, such as the temperature sensor not sending readings in the time windows set up. The motivation/suggestion would have been to reliable monitoring of servers that minimizes false negatives, [Hendon: Col. 1, lines 29-45]. 
Claims 2 and 10 correspond to claim 16 and are rejected as above.
Claims 6 and 13 correspond to claim 20 and are rejected as above.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Hendon and in further view of Weber (US 7,080,294 B1, hereinafter Weber).
Regarding claim 7, Wang and Hendon teach the method of claim 6, and Wang teaches an attribute indicating a number of times the event occurs, after receiving the request message, [Par.[0062] shows that M2M entity 161 generates notification based on number of times an event occurs (which is setup as part of event notification criteria)]; they do not explicitly teach creating an attribute indicating the threshold amount of times (the event occurs);
Weber, in an analogous art teaches creating an attribute indicating the threshold amount of times (the event occurs), [Col. 1, lines 25-38; describes setting a user-defined threshold for the number of errors to activate an alarm];
it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Wang to set up a threshold number of event occurrences to send a notification. The motivation/suggestion would have been to audit the quality of the data transmissions by equipping individual components within systems in which high-speed data transfer occurs, such as computer networks and telecommunications systems with monitoring devices and to manage the activation of alarm based on a series of error counts, the parameters for which are user-defined, [Weber: Col. 1, lines 25-38].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA MUNDUR whose telephone number is (571)272-5383. The examiner can normally be reached 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 571 272 7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PADMA MUNDUR/Primary Examiner, Art Unit 2441